    Case 2:19-cv-00601-TJH-AFM Document 76 Filed 04/06/20 Page 1 of 1 Page ID #:391


                                          UNITED STATES DISTRICT COURT
                                         CENTRAL DISTRICT OF CALIFORNIA
                                            CIVIL MINUTES - GENERAL


Case No.          CV 19-0601-TJH (AFMx)                                            Date    APRIL 6, 2020


Title
          Mike Sarieddine v. Alien Visions E Juice, Inc et al


Present: The Honorable             TERRY J. HATTER, JR., UNITED STATES DISTRICT JUDGE



                  YOLANDA SKIPPER                                              NOT REPORTED
                          Deputy Clerk                                           Court Reporter


                Attorneys Present for Plaintiffs:                      Attorneys Present for Defendants:
                            None Present                                         None Present



Proceedings:          IN CHAMBERS-ORDER AND NOTICE TO ALL PARTIES


        Counsel are hereby notified that pursuant to the Judge's directive, and in response to the joint request
        [72], all discovery and motion deadlines are vacated. New deadlines will be set at the final pretrial
        conference.


        The Court will, normally, not interfere with a party’s right to be represented by counsel of the party’s
        choosing. However, the Court will consider the matter if an order of the Court is breached or if
        opposition papers are not filed because a party is not represented.


        IT IS SO ORDERED.

        cc: all parties




        CV-90                                       CIVIL MINUTES - GENERAL            Initials of Deputy Clerk ys
